Mote, J.
This is a companion case to Gray v. State, 249 Ind. 523, 233 N. E. 2d 468, the opinion in which is being handed down contemporaneously herewith. Without a long *533discussion of the evidence, it is enough to say that Appellant, charged with and convicted of the same crime as Jodie Gray, by approximately the same evidence, is shown to have had no inducive effect upon the two IT year old girls. Appellant was one of the three who occupied the apartment into which Donna Otis, with the two 17 year old girls, Paula Griffin and Cindy Perry, barged without invitation, bringing with them two cases of beer and exercising squatters’ rights.
Appellant either was at home or arrived there soon after the arrival of the girls. He nor anyone else has been shown to have extended an invitation to the party which the girls staged. Perhaps, luckily, nothing more than chatter, beer drinking, television viewing and tape recording occupied the time of the girls and ten or fifteen boys who were there. No quarrels or untoward incidents occurred throughout the night, as revealed by the record.
Appellant went to bed and to sleep in an hour or so and when he awakened the following morning, the girls were still there, but decamped in a hurry when a mother and an officer arrived.
Appellant is not in anywise identified with contribution to the delinquence, as charged, and the judgment is hereby reversed.
Lewis, C. J., Arterburn and Jackson, JJ., concur.
Hunter, J., not participating.
Note. — Reported in 233 N. E. 2d 470.